Case 21-11750-mdc          Doc 43     Filed 06/29/21 Entered 06/29/21 12:47:14               Desc Main
                                      Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 In re:                                             CHAPTER 11

 MIDNIGHT MADNESS DISTILLING LLC                    CASE NO. 21-11750 (MDC)


              REVISED INTERIM ORDER FOR DETERMINING ADEQUATE
              ASSURANCE OF PAYMENT FOR FUTURE UTILITY SERVICES

          Upon consideration of the Debtor’s Motion for the entry of an interim order (the “Interim

Order”) and a final order (“Final Order”) determining adequate assurance of payment for future

utility services (the “Motion”), and it appearing that the relief requested in the Motion is in the

best interests of the Debtor’s estate, its creditors and other parties in interest; notice of the

Motion having been adequate and appropriate under the circumstances, it is hereby

          ORDERED that the Motion is GRANTED in all respects; and it is further

          ORDERED that the Utility Providers, listed on Exhibit “A” to the Motion, which list may

be revised and supplemented as set forth herein, are prohibited from altering, refusing, or

discontinuing service on account of any unpaid charges or requiring additional adequate

assurance of payment pending the entry of the Final Order after a final hearing (the “Final

Hearing”) on the Motion or this Interim Order becomes a Final Order as set forth below; and it is

further

          ORDERED that this Interim Order shall be deemed the Final Order with respect to any

Utility Provider that does not file an objection to the Motion on or before July 13, 2021 at 5:00

p.m.; and it further

          ORDERED that the Final Hearing is set for July 14, 2021 at 12:30 p.m. and if this

Interim Order is deemed a Final Order with respect to the Utility Providers, the Final Hearing

will be canceled; and it is further

8372439 v1
Case 21-11750-mdc         Doc 43      Filed 06/29/21 Entered 06/29/21 12:47:14            Desc Main
                                      Document     Page 2 of 2



         ORDERED that a Utility Provider shall be deemed to have adequate assurance of

payment within the meaning of Section 366 of the Bankruptcy Code unless and until (a) the

Debtor, in its sole discretion, agrees to an alternative assurance of payment with the Utility

Provider or (b) the Court enters an order at the Final Hearing requiring that additional adequate

assurance of payment be provided; and it is further

         ORDERED, that the Debtor shall serve a copy of the this Interim Order, the applicable

portion of the Utility Service List, and a Final Hearing Notice on each Utility Provider on the

Utility Service List no later than three (3) business days after the date this Interim Order is

entered, and shall similarly make service upon each Utility Provider subsequently added by the

Debtor to the Utility Service List.

                                                       BY THE COURT:




Dated: _________
                                                       ________________________________
                                                       Magdeline D. Coleman
                                                       Chief United States Bankruptcy Judge




8372439 v1
